Marshall, J.
This appeal presents the single question of
whether the finding of the jury that plaintiff’s buggy was moving away from the traveled track, to the right, when the collision occurred, is supported by the evidence. It is-frankly conceded, as we understand the argument on behalf of appellant, that if such be the ease, the judgment is right. The question turns on whether the evidence of plaintiff as to how the collision took place is believable, under all the circumstances. Counsel for appellant insists that it is not, particularly on account of some physical facts.
The trial court carefully considered all the circumstances pressed upon our attention as demonstrating that the collision could not have occurred as plaintiff claimed, and came to the conclusion that the evidence was not conclusive so as to warrant taking the case from the jury. After the verdict was rendered the matter was again carefully considered and the decision of the jury confirmed. In that situation, by established rules, it must now appear that the trial court was clearly wrong or the judgment should be affirmed.
The evidence has been carefully considered without our being able to reach a conclusion that there was no reasonable basis for submitting the question to the jury as to whether the accident happened as claimed by respondent.
It was the duty of the plaintiff to turn to the right of the center of the beaten track so as to allow appellant the left-hand part for a free passage, and if necessary on account of the condition of the road, to stop a sufficient length of time-to allow appellant to pass. Sub. 1, sec. 1636 — 49b, Stats. There is no question but what respondent turned to the right as required and did more, and that appellant made no effort to turn out until shortly before the collision occurred. Of *203course, if respondent saw fit to give way so as to allow appellant tiie use of tiie entire track, the latter might properly take it. That is what is claimed to have been the case. Yet it is significant that, though appellant signaled' to respondent when 150 feet away, the latter was so situated, when the distance was reduced to seventy feet, that a second signal was given, quite clearly indicating that the buggy was then partly in the traveled track and that appellant had a considerable space before him for turning to the left. Notwithstanding the condition of the road, there is reasonable ground for believing that, with proper effort within that space, a turnout could have been effected. Instead of making any effort in that regard, he again signaled to respondent and proceeded until shortly before the collision before trying to turn to the left.
While it is claimed that appellant made the effort to turn to the left upon observing the horses swerving toward the track, the jury might reasonably have come to the conclusion that such effort was made because the left hind wheel of the buggy was then in the wheel track, thus corroborating respondent. The circumstances that the second signal was given when appellant was within some seventy feet of the buggy, the jury might reasonably have considered as discrediting the evidence that the buggy was wholly outside the traveled track for a considerable time before the point where the collision occurred.
We might further proceed at considerable length in discussing the evidence , but will rest the case with the assurance that after careful consideration of it, the conclusion has been reached that the trial court was not clearly wrong in submitting the case to the jury and confirming the result.
By the Court. — The judgment is affirmed.